PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ISLAND CREEK COAL COMPANY,            
                       Petitioner,
                 v.
MANFORD HENLINE; DIRECTOR,                     No. 05-2176
OFFICE OF WORKERS’ COMPENSATION
PROGRAMS,
                     Respondents.
                                      
              On Petition for Review of an Order of
                  the Benefits Review Board.
                          (05-127-BLA)

                       Argued: July 26, 2006

                      Decided: August 8, 2006

        Before TRAXLER and GREGORY, Circuit Judges,
             and HAMILTON, Senior Circuit Judge.



Petition for review granted and claim remanded by published opinion.
Senior Judge Hamilton wrote the opinion, in which Judge Traxler and
Judge Gregory joined.


                            COUNSEL

ARGUED: Ashley Marie Harman, JACKSON & KELLY, P.L.L.C.,
Morgantown, West Virginia, for Petitioner. Helen Hart Cox, UNITED
STATES DEPARTMENT OF LABOR, Office of Workers’ Compen-
sation Programs, Washington, D.C.; Sandra M. Fogel, CULLEY &
2                   ISLAND CREEK COAL v. HENLINE
WISSORE, Carbondale, Illinois, for Respondents. ON BRIEF:
Douglas A. Smoot, Kathy L. Snyder, JACKSON & KELLY,
P.L.L.C., Morgantown, West Virginia, for Petitioner. Mary Z. Natkin,
James M. Phemister, WASHINGTON & LEE UNIVERSITY
SCHOOL OF LAW, Legal Clinic, Lexington, Virginia, for Respon-
dent Manford Henline; Howard M. Radzely, Solicitor of Labor, Patri-
cia M. Nece, Counsel for Appellate Litigation, UNITED STATES
DEPARTMENT OF LABOR, Office of Workers’ Compensation Pro-
grams, Washington, D.C., for Federal Respondent.


                             OPINION

HAMILTON, Senior Circuit Judge:

   Island Creek Coal Company (Island Creek) petitions for review of
the Benefits Review Board’s final decision and order affirming an
administrative law judge’s award of benefits to Manford Henline
(Henline) under the Black Lung Benefits Act (the BLBA), 30 U.S.C.
§§ 901-945. For reasons that follow, we vacate the Benefits Review
Board’s final decision and order, and remand with instructions for
further proceedings consistent with our opinion.

                                  I.

   Henline filed his claim for black lung benefits with the United
States Department of Labor on July 18, 2000. There is no dispute that
Henline had at least twenty-one years of coal mine employment and
that Island Creek is properly designated as the responsible operator
for any benefit award.

   At the request of Island Creek, an administrative law judge (the
ALJ) held a formal hearing on Henline’s claim for black lung benefits
on August 1, 2002. In addition to challenging Henline’s claim on the
merits, Island Creek asserted a statute of limitations defense pursuant
to the BLBA’s three-year statute of limitations on a miner’s claim for
black lung benefits, codified at 30 U.S.C. § 932(f). Section 932(f)
specifically provides:
                    ISLAND CREEK COAL v. HENLINE                      3
      Any claim for benefits by a miner under this section shall
    be filed within three years after whichever of the following
    occurs later—

    (1) a medical determination of total disability due to pneu-
    moconiosis; or

    (2) March 1, 1978.

Id. Section 932(f) is implemented by 20 C.F.R. § 725.308(a), promul-
gated by the Department of Labor, which regulation provides, in rele-
vant part:

    A claim for benefits filed under this part by, or on behalf of,
    a miner shall be filed within three years after a medical
    determination of total disability due to pneumoconiosis
    which has been communicated to the miner or a person
    responsible for the care of the miner, or within three years
    after [March 1, 1978], whichever is later.

Id. (emphasis added). 20 C.F.R. § 725.308(c) then affords the miner
a rebuttable presumption that "every claim for benefits is timely
filed." Id.

   Except for a doctor’s interpretation of four chest x-rays taken in
1994, 1998 and 1999, and records from Henline’s 1980 hospitaliza-
tion for a coronary condition, all medical evidence of record was
developed after Henline filed his claim for black lung benefits. No
written medical evidence in the record that pre-dates Henline’s July
18, 2000 claim for black lung benefits purports to find Henline totally
disabled by pneumoconiosis. In the absence of such written evidence,
Island Creek sought to establish its statute of limitations defense
based upon its cross-examination of Henline, who was the only wit-
ness to testify at the hearing before the ALJ.

  On cross-examination, Island Creek’s counsel asked Henline if he
had seen a doctor in 1993 for his breathing problems. Henline
answered, "Yes, ma’am." (J.A. 510-11). Asked if the doctor was Dr.
Asher, Henline again answered, "Yes, ma’am." (J.A. 511). Island
Creek’s counsel then inquired:
4                     ISLAND CREEK COAL v. HENLINE
        Q: What did Dr. Asher tell you was causing those prob-
           lems?

        A: He said it was my breathing.

        Q: Okay. Did he tell you whether or not the coal mine dust
           that you were exposed to was causing problems with
           your breathing?

        A: That’s what he insinuated it was.

        Q: Did he tell you that you had black lung or occupational
           pneumoconiosis?

        A: I can’t remember.

Id.

   Island Creek’s counsel asked Henline whether any doctor had ever
told him that he has black lung disease as a result of his work in coal
mines. Henline answered yes and that it was Dr. Rasmussen. Counsel
sought to clarify when Dr. Rasmussen told Henline that he had black
lung disease:

        Q: Was Dr. Rasmussen the first doctor to ever tell you
           . . . that?

        A: Yes, ma’am.

        Q: Now, you saw Dr. Rasmussen as part of this claim for
           Federal Black Lung benefits. Correct?

        A: Yes, ma’am.

Id.1 Noting that Henline had received a twenty-five percent state
award for black lung disease in 1986, counsel for Island Creek asked
Henline, "[Y]ou’ve known since at least 1986 that you have black
    1
      Dr. Rasmussen examined Henline on August 7, 2000.
                    ISLAND CREEK COAL v. HENLINE                     5
lung?," to which question Henline replied, "Yes, ma’am." (J.A. 512).
Questioned, "Has any doctor ever told you that you are totally dis-
abled because of your black lung?," Henline again answered, "Yes,
ma’am." Id. Counsel for Island Creek then asked, "What doctor was
that?," and Henline responded, "Dr. Osbourne, Dr. Gray, Dr. Asher."
Id. Counsel for Island Creek next inquired if Henline had seen Dr.
Asher in 1993, and Henline answered, "Yes, ma’am." (J.A. 513).
Counsel for Island Creek went on to ask Henline several questions
addressing whether Henline had seen Dr. Gray and Dr. Osbourne in
the mid-1990s, to which Henline responded each time, "Yes, ma’am."
(J.A. 514). Finally, counsel for Island Creek inquired, "Did any of
those doctors tell you that you were unable to return to coal mine
employment?," and Henline replied, "Yes, ma’am." Id. Asked "Which
doctors?," Henline answered, "All of them." Id.

   On redirect examination, counsel for Henline questioned whether
Henline knew the definition of total disability under the federal black
lung program regulations, and Henline said no. In response to his
counsel’s inquiry, Henline stated that he did not know if the doctors
knew the definition of total disability under those regulations either.
His counsel questioned, "Did Dr. Asher say you were not able to
work or did Dr. Asher say you were totally disabled due to black
lung?" (J.A. 515). Henline replied, "He said I was disabled from black
lung." Id. Asked whether Dr Asher said totally disabled, Henline
answered, "I think so." Id. Counsel for Henline then inquired, "Do
you remember Dr. Gray saying to you that you are totally disabled
due to black lung disease?" (J.A. 515-16). Henline responded, "Yes,
ma’am." (J.A. 516). Henline’s counsel then sought to clarify: "He said
those specific words?" Id. Henline answered, "Yes, ma’am." Id.
Lastly, Henline’s counsel asked, "Do you, do you recall them, each
of these three doctors saying those words to you?" Id. Henline replied,
"Yes, ma’am." Id.

   After rejecting Island Creek’s statute of limitations defense and
after concluding that Henline had prevailed on the merits of his black
lung claim, the ALJ awarded Henline black lung benefits on February
25, 2003. With respect to Island Creek’s statute of limitations
defense, the ALJ determined that Henline had filed his claim for black
lung benefits within the BLBA’s three-year statute of limitations
period, because Island Creek had failed to rebut the regulatory pre-
6                   ISLAND CREEK COAL v. HENLINE
sumption that Henline had timely filed his claim. See 20 C.F.R.
§ 725.308(c).

   In his written decision awarding benefits, the ALJ addressed Island
Creek’s contention that Henline’s claim was untimely because Hen-
line had testified that he was told by at least three doctors (i.e, Drs.
Asher, Gray, and Osbourne) that he was totally disabled by black lung
disease more than three years before he filed his black lung claim on
July 18, 2000. The ALJ found Henline’s testimony insufficient to
show untimeliness. According to the ALJ, Henline’s testimony
regarding what the foregoing physicians had told him about being
totally disabled due to pneumoconiosis was not credible. In so find-
ing, the ALJ noted inconsistencies in Henline’s testimony. Specifi-
cally, the ALJ pointed to Henline’s testimony "that Dr. Asher
allegedly told him he was totally disabled due to pneumoconiosis in
1993 . . . . Yet, Claimant also testified that the first physician to tell
him that he even had black lung was Dr. Rasmussen," who examined
Henline in August 2000. (J.A. 525). The ALJ ultimately concluded
that Henline’s testimony was not credible because: (1) Henline admit-
ted that he had a poor memory due to a stroke; (2) it was inconsistent;
and (3) it "primarily entailed a series of short responses of ‘Yes,
ma’am.’" Id. Since Henline’s testimony was not credible and the
record did not contain a reasoned medical opinion stating that Henline
was totally disabled due to pneumoconiosis that preceded the filing
of his claim, the ALJ determined that Island Creek had failed to rebut
the regulatory presumption, see 20 C.F.R. § 725.308(c), that Henline
had timely filed his black lung claim. Island Creek appealed to the
Board.

   On February 25, 2004, the Board issued a decision and order in
which it affirmed the ALJ’s rejection of Island Creek’s statute of limi-
tations defense, but on a ground different than the ALJ. The Board did
not consider whether the ALJ erred in finding Henline’s testimony,
upon which Island Creek relied in support of its statute of limitations
defense, incredible. Instead, the Board rejected Island Creek’s statute
of limitations defense on the ground that, per its decision in Adkins
v. Donaldson Mine Co., BRB No. 89-2902 BLA, 1993 WL 13021683
(DOL Ben. Rev. Bd. May 27, 1993), 20 C.F.R. § 725.308(a) requires
written notice to the miner that he was totally disabled due to pneu-
moconiosis in order to trigger the three-year statute of limitations
                    ISLAND CREEK COAL v. HENLINE                       7
clock on black lung claims and that such written notice was indisputa-
bly not present in Henline’s case. However, although the Board
affirmed the ALJ’s finding that Henline was totally disabled, it
remanded Henline’s claim to the ALJ for reconsideration of the ALJ’s
pneumoconiosis and disability causation findings. On remand, a dif-
ferent ALJ awarded Henline black lung benefits, which award the
Board affirmed on August 26, 2005. Island Creek timely filed this
petition for review. Island Creek challenges the Board’s rejection of
its statute of limitations defense and the Board’s holding on the merits
of Henline’s black lung claim. Both Henline and the Director of the
Office of Workers’ Compensation for the Department of Labor (the
Director) are respondents in the present appeal.

                                   II.

   Island Creek first challenges the Board’s rejection of its statute of
limitations defense to Henline’s black lung claim. According to Island
Creek, the Board’s requirement of written notice to a miner that he
is totally disabled from pneumoconiosis in order to trigger the start of
the three-year statute of limitations clock on the miner’s claim for
black lung benefits is contrary to the plain language of 30 U.S.C.
§ 932(f) and its implementing regulation, 20 C.F.R. § 725.308(a). The
Director, the federal respondent in this appeal, concedes that "Island
Creek rightfully complains that the Board affirmed the ALJ’s timeli-
ness finding on an improper ground," (Director’s Br. at 16). On this
point, the Director states as follows:

    [N]either the statute nor the implementing regulations
    requires a written communication; the Board’s precedent to
    the contrary is wrong. There is simply no basis for limiting
    the plain language of the implementing regulation—that a
    medical determination be "communicated" to the miner—to
    a written communication.

(Director’s Br. at 16-17). Henline, for his part, admits that neither the
BLBA nor the implementing regulations require written notice to trig-
ger the three-year statute of limitations clock on a miner’s black lung
claim. However, he argues that the Board was correct in imposing the
written notice requirement because "it is difficult to imagine that any-
thing less would be adequate." (Henline’s Br. at 16).
8                   ISLAND CREEK COAL v. HENLINE
   We hold that neither the BLBA nor the implementing regulations
require that the notice to a miner of a medical determination of his
total disability due to pneumoconiosis be in writing in order to trigger
the start of the three-year statute of limitations clock on black lung
claims. Accordingly, we hold the Board erred in rejecting Island
Creek’s statute of limitations defense for lack of such written notice
to Henline more than three years prior to Henline’s filing of his black
lung claim. The language of 30 U.S.C. § 932(f) and the language of
20 C.F.R. § 725.308(a) plainly do not contain the written-notice
requirement adopted by the Board in Adkins, 1993 WL 13021683, and
invoked by the Board with respect to Henline’s black lung claim.
Indeed, even if the phrase "after a medical determination of total dis-
ability due to pneumoconiosis which has been communicated to the
miner," as contained in 20 C.F.R. § 725.308(a), could arguably be
considered ambiguous on the point, the Director’s interpretation, to
which we owe deference, Lisa Lee Mines v. Director, OWCP, 86 F.3d
1358, 1363 (4th Cir. 1996) (en banc) (Court of Appeals required to
give Chevron2 deference to Director’s reasonable interpretation of
ambiguous regulation), conclusively rejects a written notice require-
ment.

   The Director argues that even though the Board’s only basis for
rejecting Island Creek’s statute of limitations defense is invalid, "re-
mand on this issue is unnecessary because the ALJ provided adequate
findings to support his conclusion that Henline’s testimony is insuffi-
cient evidence to rebut the presumption of timeliness afforded him by
section 725.308(c)." (Director’s Br. at 17). Henline also urges affir-
mance of the Board’s rejection of Island Creek’s statute of limitations
defense on the ground relied upon by the ALJ in rejecting such
defense.

   We cannot accept the Director and Henline’s invitation to affirm
the Board’s rejection of Island Creek’s statute of limitations defense
on a ground not actually relied upon by the Board. Affirming the
Board’s rejection of Island Creek’s statute of limitations defense on
an alternative ground not actually relied upon by the Board is prohib-
ited under the Chenery doctrine. Under the Chenery doctrine, "an
    2
   Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467
U.S. 837 (1984).
                     ISLAND CREEK COAL v. HENLINE                        9
administrative order cannot be upheld unless the grounds upon which
the agency acted in exercising its powers were those upon which its
action can be sustained." SEC v. Chenery Corp., 318 U.S. 80, 95
(1943). In Gulf & Western Industries v. Ling, 176 F.3d 226 (4th Cir.
1999), we relied upon the Chenery doctrine to hold that, in reviewing
an order of the Board directing payment of black lung benefits, our
review is confined exclusively to the grounds actually invoked by the
Board. Id. at 230-31 (relying on Chenery doctrine to hold that review
by Court of Appeals of Board’s order awarding benefits under the
BLBA is confined exclusively to the grounds actually invoked by the
Board). See also 33 U.S.C. § 921(c) (jurisdiction of the Courts of
Appeals limited to reviewing final orders of the Board). To make the
point even clearer, in a footnote in Gulf & Western Industries, we
included a Cf. citation to Huaman-Cornelio v. Board of Immigration
Appeals, 979 F.2d 995 (4th Cir. 1992), which holds in the analogous
immigration context that we only review the findings and orders of
the Board of Immigration Appeals, not those of the Immigration
Judge. Gulf & Western Industries, 176 F.3d at 230 n.9.

   In sum, we grant Island Creek’s petition for review on the ground
that in rejecting Island Creek’s statute of limitations defense the
Board relied upon an invalid ground—i.e., that Island Creek failed to
offer proof that Henline received written notice that he was totally
disabled due to pneumoconiosis more than three years before he filed
his black lung claim on July 18, 2000, and remand with instructions
for further proceedings by the Board consistent with our opinion. Spe-
cifically, we instruct the Board to consider, on remand, the ALJ’s
actual reason for rejecting Island Creek’s statute of limitations defense.3

      PETITION FOR REVIEW GRANTED AND CLAIM REMANDED

  3
   Because a resolution on remand before the Board in favor of Island
Creek with respect to Island Creek’s statute of limitations defense would
completely bar Henline’s claim for black lung benefits, we decline to
address, on prematurity grounds, such claim on the merits.